HEAD.
There is no valid objection to the indictment in this case. — Jackson v. State, 91 Ala. 55 ; Clark’s Manual Cr. Law, § 274, and cases cited.
The defendant’s objections to the introduction of his confessions were based upon the grounds that the evidence was irrelevant, immaterial, incompetent and illegal, and because the State had failed to show that the crime charged in the indictment had been committed. The question is whether these were sufficient to raise the objection that the confessions were not shown to have been voluntary; or, in other words, whether the prisoner waived the required preliminary proof, by the generality of his objections. The rule is well recognized that confessions in criminal casos are prima, facia..inadmissible ; and, unless waived, will not be received until the court, proceeding with great care and caution, is made satisfied by evidence that they were entirely voluntary. See the strong language used in following cases: Bonner v. State, 55 Ala. 242; Young v. State, 68 Ala. 569 : Brister v. State, 26 Ala. 107 ; Owen v. State, 78 Ala. 425; Wilson v. State, 84 Ala. 426 ; Amos v. State, 83 Ala. 1. In the case last cited, there was a mere general objection to the evidence of the confessions, specifying no ground ; and this court reversed the judgment, for error in overruling it, because there had been no proper predicate laid for the introduction of confessions. In the present case,.we liave seen, the defendant objected on the grounds, with others, that the testimony was incompetent and illegal. When this was done, we hold the court ought to have required satisfactory proof, according to the spirit and intent of the above named decisions, that the confessions were voluntarily made before admitting them, and erred in not doing so.
There was sufficient evidence of the corpus delicti, independent of the confessions, to render the latter admissible, if they had been proven voluntary. — Ryan v. State, 100 Ala. 94.
We need not pass upon the qustion raised touching the reception of the verdict, as surely such thoughtless conduct on the part of -the jury and bailiff will not be repeated. In the face of an argreement that the j ury might *71deliver their verdict sealed to the clerk of the court, if found during the recess or adjournment, .they delivered it to the person who was attending them as bailiff, and separated. This occurrence suggests the propriety of care on the part 0f the courts to see that juries are well instructed in what they are to do, when they are to act upon agreements of this kind.
For the error mentioned the judgment is reversed and the cause remanded. Let the defendant remain in custody until discharged by due course of law.
Reversed and remanded.